

115 S849 : Strengthening Mosquito Abatement for Safety and Health Act
U.S. Senate
2017-09-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IC115th CONGRESS1st SessionS. 849IN THE HOUSE OF REPRESENTATIVESSeptember 7, 2017Referred to the Committee on Energy and CommerceAN ACTTo support programs for mosquito-borne and other vector-borne disease surveillance and control.
	
 1.Short titleThis Act may be cited as the Strengthening Mosquito Abatement for Safety and Health Act or the SMASH Act.
 2.Reauthorization of Mosquito Abatement for Safety and Health programSection 317S of the Public Health Service Act (42 U.S.C. 247b–21) is amended— (1)in subsection (a)(1)(B)—
 (A)by inserting including programs to address emerging infectious mosquito-borne diseases, after control programs,; and (B)by inserting or improving existing control programs before the period at the end;
 (2)in subsection (b)—
 (A)in paragraph (1), by inserting , including improvement, after operation; (B)in paragraph (2)—
 (i)in subparagraph (A)— (I)in clause (ii), by striking or at the end;
 (II)in clause (iii), by striking the semicolon at the end and inserting , including an emerging infectious mosquito-borne disease that presents a serious public health threat; or; and
 (III)by adding at the end the following:  (iv)a public health emergency due to the incidence or prevalence of a mosquito-borne disease that presents a serious public health threat.; and
 (ii)in subparagraph (D), by inserting or that demonstrates to the Secretary that the control program is consistent with existing State mosquito control plans or policies, or other applicable State preparedness plans before the period at the end;
 (C)in paragraph (4)(C), by striking that extraordinary and all that follows through the period at the end and inserting “that—  (i)extraordinary economic conditions in the political subdivision or consortium of political subdivisions involved justify the waiver; or
 (ii)the geographical area covered by a political subdivision or consortium for a grant under paragraph (1) has an extreme mosquito control need due to—
 (I)the size or density of the potentially impacted human population; (II)the size or density of a mosquito population that requires heightened control; or
 (III)the severity of the mosquito-borne disease, such that expected serious adverse health outcomes for the human population justify the waiver.; and
 (D)by amending paragraph (6) to read as follows:  (6)Number of grantsA political subdivision or a consortium of political subdivisions may not receive more than one grant under paragraph (1).; and
 (3)in subsection (f)— (A)in paragraph (1), by striking for fiscal year 2003, and such sums as may be necessary for each of fiscal years 2004 through 2007 and inserting for each of fiscal years 2018 through 2022;
 (B)in paragraph (2), by striking the Public Health Security and Bioterrorism Preparedness and Response Act of 2002 and inserting other medical and public health preparedness and response laws; and (C)in paragraph (3)—
 (i)in the heading, by striking 2004 and inserting 2018; and (ii)by striking 2004 and inserting 2018.
 3.Epidemiology-laboratory capacity grantsSection 2821 of the Public Health Service Act (42 U.S.C. 300hh–31) is amended— (1)in subsection (a)(1), by inserting , including mosquito and other vector-borne diseases, after infectious diseases; and
 (2)in subsection (b), by striking 2010 through 2013 and inserting 2018 through 2022. 4.GAO study (a)StudyThe Comptroller General of the United States shall conduct a study on the state of surveillance and control of mosquito-borne infectious diseases in the United States and territories, including the state of preparedness for conducting such surveillance and control. The study shall include—
 (1)a description of the infrastructure and programs for mosquito control in the United States, including—
 (A)how such infrastructure and programs are organized and implemented at the Federal, State and local levels, including with respect to departments and agencies of the States, and local organizations (including special districts) involved in such control programs;
 (B)the role of the private sector in such activities; (C)how the authority for mosquito control impacts such activities; and
 (D)the resources for such infrastructure and programs, including Federal, State, and local funding sources;
 (2)how mosquito and other vector-borne disease surveillance and control is integrated into Federal, State, and local preparedness plans and actions, including how zoonotic surveillance is integrated into infectious disease surveillance to support real-time situational surveillance and awareness;
 (3)Federal, State, and local laboratory capacity for emerging vector-borne diseases, including mosquito-borne and other zoonotic diseases; and
 (4)any regulatory challenges for developing and utilizing vector-control technologies and platforms as part of mosquito control strategies.
 (b)ConsultationsIn conducting the study under subsection (a), the Comptroller General of the United States shall consult with—
 (1)State and local public health officials involved in mosquito and other vector-borne disease surveillance and control efforts;
 (2)researchers and manufacturers of mosquito control products; (3)stakeholders involved in mosquito abatement activities;
 (4)infectious disease experts; and (5)entomologists involved in mosquito-borne disease surveillance and control efforts.
 (c)ReportNot later than 18 months after the date of enactment of this Act, the Comptroller General of the United States shall submit to the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Energy and Commerce of the House of Representatives a report containing the results of the study conducted under subsection (a) and relevant recommendations for Zika virus and other mosquito-borne diseases preparedness and response efforts.Passed the Senate September 6, 2017.Julie E. Adams,Secretary